DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Terri S. Flynn on 6 April 2022.  Replace the claims filed 14 February 2022 with the following set of claims:


1.  (Previously Presented)  A medical records computer system, the system comprising:
	a processor;
	a memory coupled to the processor, the memory storing a medical orders database, the medical orders database comprising a plurality of known medical orders grouped in a plurality of categories based on a medical order type, the plurality of medical order type categories selected to define a medical similarity between medical orders that fall within the corresponding category based on at least one of current procedural terminology (“CPT”) codes, International Classification of Diseases, Ninth Revision, (“IC-9”) database and International Classification of Diseases, tenth Revision, (“IC-10”) database; and a patient database comprising a plurality of existing medical orders initiated for a selected patient, each of the plurality of existing medical orders categorized in a medical order type; 
	a user interface device coupled to the processor; and
	a display communicatively coupled to the processor and the memory, the display including an existing order portion displaying at least one existing medical order in a first column, and a new order portion adjacent the existing order portion in a second column for simultaneously displaying a new medical order entered by medical personnel and the at least one existing medical order, the processor being programmed to:
		receive at least a portion of a new medical order through the user interface device in a text box and display the at least a portion of the new medical order on the new order portion;
compare the at least a portion of the new medical order to a database of known medical orders as the at least a portion of the new medical order is entered through the user interface, and providing a list of corresponding known medical orders for the user to select;
		receive a known known the medical orders database to categorize the selected known medical order in a medical order type;
compare the selected known medical order to the plurality of existing medical orders of the same medical order type in the patient database to determine whether at least one of the plurality of existing medical orders is a duplicate of the new medical order and to determine whether the at least one of the plurality of existing medical orders is a medically similar order that is not a duplicate of the new medical order; and
	upon determining that at least one of the plurality of existing medical orders is a duplicate of the new medical order or is a medically similar order that is not a duplicate of the new medical order, scrolling the existing medical order portion of the display to position the identified duplicate of the new medical order or medically similar order that is not a duplicate of the new medical order to a top of the first column adjacent the new medical order in the second column to highlight the at least one existing medical order and the new medical order on the display, wherein a medical practitioner entering the new order is provided with a notification to evaluate the at least one existing medical order and the new medical order; and
	preventing entry of the new medical order into a patient database until the new medical order is authorized by a medical practitioner.

2.  (Original)  The medical record computer system as recited in claim 1, wherein the existing order portion of the display displays a plurality of existing medical orders categorized in medical order types, and wherein the processor is further programmed to highlight at least one of the predetermined medical order types that contains the existing medical order that is medically similar to the new order.

3.  (Original)  The medical records computer system as recited in claim 1, wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by changing a font of at least one of the existing medical order and the new medical order.

4.  (Original)  The medical records computer system as recited in claim 1, wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by changing a color of a font of at least one of the existing medical order and the new medical order.

5.  (Original)  The medical records computer system as recited in claim 1, wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by enclosing the at least one of the existing medical order and the new order with a line on the display.

6.  (Cancelled)    

7.  (Original)  The medical records computer system as recited in claim 1, wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order by producing an audible warning sound when the processor determines that the existing medical order is medically equivalent to the new medical order.

8.  (Previously Presented)  The medical computer records system as recited in claim 1, wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order by sorting the existing medical orders in the existing medical order portion of the display to position the existing medical order at a position adjacent the medically similar new medical order in the new medical order portion of the display.

9.  (Original)  The medical records computer system as recited in claim 1, wherein the memory further comprises a database storing a plurality of known medical orders and correlating these orders to medically similar orders, and the processor is further programmed to:
compare the known medical orders to the new medical order to identify a match;
retrieve the corresponding medically similar medical orders from the database; 
compare the medically similar orders to the existing medical order to determine whether the new medical order is similar to the existing medical order; and
highlight the existing medical order when it is medically similar to the new medical order wherein a notification is provided

10.	(Original)  The medical records computer system as recited in claim 9, wherein the database storing a plurality of known medical orders further correlates the known medical orders with categories of medical order types, the existing medical orders are correlated with corresponding medical order types on the display, and the processor is further programmed to highlight the medical order type corresponding to the new medical order on the existing order portion of the display.

11.	(Cancelled)  

12.  (Previously Presented)  A method for minimizing entries of medically similar orders by medical personnel in a computerized medical records system, the method comprising the following steps:
	storing at least one existing medical order initiated by medical personnel for a specific patient, and displaying the existing medical order on a first portion of a display screen in a first window;
categorizing the at least one existing medical order as one of a plurality of medical order type categories, the plurality of medical order type categories selected to define a medical similarity between medical orders that fall within the corresponding category based on at least one of current procedural terminology (“CPT”) codes, International Classification of Diseases, Ninth Revision, (“IC-9”) database and International Classification of Diseases, tenth Revision, (“IC-10”) database; 
receiving a new medical order for the patient through a user interface including a text box, and simultaneously displaying the new medical order on a second portion of the display screen in a second window; 
using a processor to determine the medical order type of the new medical order, and to compare the medical order type of the new medical order to the medical order type of the at least one existing medical order; 
highlighting the medical order type of the at least one existing medical order that is medically similar to the new medical order to provide a notification to a user that a medically similar order has been entered into the text box by scrolling the medical order type that is medically similar to a top of the first window; and
comparing the new medical order to the existing medical orders corresponding to the identified medical order type to identify either a duplicate order or a medically similar order that is not a duplicate; and
highlighting the medical order identified as a duplicate or a medically similar order; and
entering the new medical order into a database when authorization is received from a medical practitioner.

13.  (Currently Amended)  The method as recited in claim 12, wherein the steps of identifying a medically similar order further comprises the steps of:
storing a plurality of known medical orders and corresponding medically similar orders in a database for comparison;
comparing the known medical orders to the new medical order to identify a match;
retrieving the corresponding medically similar orders; 
comparing the medically similar orders to the existing medical order to determine whether the new medical order is medically similar to the existing medical order; and

highlighting the existing medical order when it is medically similar to the new medical order.

14.  (Cancelled)  

15.  (Original)  The method as recited in claim 12, further comprising the step of comparing at least a portion of the new medical order to a database of known medical orders as the medical order is entered through the user interface, and providing a list of corresponding known medical orders for the user to select. 

16.  (Original)  The method as recited in claim 15, further comprising the step of providing one or more alternatives for the user to select as the new medical order is entered.  

17.  (Cancelled)    

18.  (Currently Amended)  The method as recited in claim 12, further comprising the step of highlighting at least one of the existing medical order and the new medical order to provide a notification happens in real time.

19.  (Previously Presented)  A medical records computer system, the system comprising:
	a processor;
	a memory coupled to the processor, the memory storing:
a medical orders database, the medical orders database comprising a plurality of known medical orders grouped in a plurality of categories based on a medical order type, the plurality of medical order type categories selected to define a medical similarity between medical orders that fall within the corresponding category based on at least one of current procedural terminology (“CPT”) codes, International Classification of Diseases, Ninth Revision, (“IC-9”) database, and International Classification of Diseases, tenth Revision, (“IC-10”) database; and
a patient database comprising at least one existing medical order initiated for a selected patient, the existing medical order categorized in a medical order type; 
	a user interface device coupled to the processor; and
	a display communicatively coupled to the processor and the memory, the display including an existing order portion in a first window for displaying at least one existing medical order, and a new order portion in a second window for displaying a new medical order entered by medical personnel, the processor being programmed to:
		receive a new medical order entered through the user interface device and displayed on the new order portion;
		compare the new medical order to the orders database to determine a medical order type; 
		compare the new medical order to the existing medical orders of the same medical order type to determine whether the at least one existing medical order is medically similar to the new medical order; 
upon determining that the new medical order is medically similar to the at least one existing medical order in the patient database, scrolling the at least one existing medical order that is medically similar 
	highlight at least one of the existing medical order type corresponding to the new medical order, the existing medical order that is medically similar to the new medical order, and the new medical order on the display when the existing medical order is medically similar to the new medical order, wherein a medical practitioner entering the new order is provided with a visual notification; 
preventing entry of the new medical order into the patient database until the new medical order is authorized by a medical practitioner.  

20.  (Original)  The medical record computer system as recited in claim 19, wherein the existing order portion of the display displays a plurality of existing medical orders categorized in medical order types, and wherein the processor is further programmed to highlight at least one of the predetermined medical order types that contains the existing medical order that is medically similar to the new order.

21.  (Currently Amended)  The medical records computer system as recited in claim 19, wherein the medical order database further includes a plurality of predetermined medically similar orders that correspond to a known medical order, and the processor is programmed to evaluate the medically similar orders, and to highlight the at least one or the new medical order on the display when the processor determines that the existing medical order is medically similar to the new medical order.

22.  (Original)  The medical records computer system as recited in claim 19, wherein the processor is programmed to group the existing medical order with at least one other existing medical order of the same medical order type on the display, and to highlight the medical order type that corresponds to the new medical order in the existing order portion of the display when a medically similar or duplicate order is found.

23.  (Original)  The medical records computer system as recited in claim 22, wherein the processor is further programmed to scroll the medical order type corresponding to the new medical order to a top portion of the existing order portion of the display to highlight the medically similar entry.

24.  (Original)  The medical records computer system as recited in claim 22, further comprising the step of visually grouping the existing medical orders corresponding to a medical order type by enclosing the existing medical orders in a display box in the existing order portion of the display.

25.  (Original)  The medical records computer system as recited in claim 19, wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order on the display by scrolling the display to position the existing medical order and the new medical order adjacent one another in the first and second portions of the display.  

26.  (Original)  The medical computer records system as recited in claim 19, wherein the processor is programmed to highlight at least one of the existing medical order and the new medical order by sorting the existing medical orders to position the existing medical order at a position adjacent the new medical order.

27.  (Original)  The medical computer records system as recited in claim 19, wherein the processor is further programmed to highlight existing medical orders of the same medical order type as the new medical order to allow a medical practitioner to compare the new medical order to existing medical orders.

28. (Previously Presented)  The medical computer records system as recited in claim 19, wherein the medical order type corresponds to a predetermined range of CPT codes.

29.  (Previously Presented)  The medical computer records system as recited in claim 19, wherein the medical order database includes a standardized listing of medical order types.

30.  (Cancelled)  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-5, 7-10, 12, 13 and 18-29: 
The rejection of the claims under 35 USC 101 and 112 have been withdrawn in view of the amendments to the claims and the arguments presented by the Applicant. 
	The prior art of record, including Jones (U.S. PG-Pub 2008/0255883 A1), hereinafter Jones, further in view of daCosta et al. (U.S. Patent 8,548,824 B1), hereinafter daCosta, further in view of Wilkes et al. (US PG-Pub 2004/0010425 A1), does not teach or suggest the following features:
A medical records computer system and method comprising:
	a processor; a memory coupled to the processor, the memory storing:
a medical orders database, the medical orders database comprising a plurality of known medical orders grouped in a plurality of categories based on a medical order type, the plurality of medical order type categories selected to define a medical similarity between medical orders that fall within the corresponding category based on at least one of current procedural terminology (“CPT”) codes, International Classification of Diseases, Ninth Revision, (“IC-9”) database, and International Classification of Diseases, tenth Revision, (“IC-10”) database; and
a patient database comprising at least one existing medical order initiated for a selected patient, the existing medical order categorized in a medical order type; 
	a user interface device coupled to the processor; and
	a display communicatively coupled to the processor and the memory, the display including an existing order portion in a first window for displaying at least one existing medical order, and a new order portion in a second window for displaying a new medical order entered by medical personnel, the processor being programmed to:
		receive a new medical order entered through the user interface device and displayed on the new order portion;
		compare the new medical order to the orders database to determine a medical order type; 
		compare the new medical order to the existing medical orders of the same medical order type to determine whether the at least one existing medical order is medically similar to the new medical order; 
upon determining that the new medical order is medically similar to the at least one existing medical order in the patient database, scrolling the at least one existing medical order that is medically similar to a top of the first window; and
	highlight at least one of the existing medical order type corresponding to the new medical order, the existing medical order that is medically similar to the new medical order, and the new medical order on the display when the existing medical order is medically similar to the new medical order, wherein a medical practitioner entering the new order is provided with a visual notification; 
preventing entry of the new medical order into the patient database until the new medical order is authorized by a medical practitioner.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
7 April 2022